Citation Nr: 1536510	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-27 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

Entitlement to service connection for carpal tunnel syndrome of the right wrist.

Entitlement to service connection for carpal tunnel syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to April 2001, July 2006 to 
October 2007, and November 2009 to February 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing before the Board on June 18, 2015, but did not appear for the proceeding.  However, the claims file contains an April 30, 2015 letter from the Veteran stating that he would be unable to attend the hearing due to National Guard training, and a May 5, 2015 statement from the Veteran's representative, requesting that the June 2015 hearing be rescheduled.  The Veteran also submitted a copy of his National Guard training schedule.  The Board finds good cause has been shown, and will remand his appeal to afford him a Board videoconference hearing at the RO.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a hearing with a Veterans Law Judge via videoconference in accordance with his request.  A copy of the letter advising him of the time and date to report should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



